


116 HR 1891 IH: White Sands National Park Establishment Act
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1891
IN THE HOUSE OF REPRESENTATIVES

March 26, 2019
Ms. Torres Small of New Mexico (for herself, Ms. Haaland, and Mr. Luján) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To establish the White Sands National Park in the State of New Mexico as a unit of the National Park System, and for other purposes.
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the White Sands National Park Establishment Act.  (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
TITLE I—White Sands National Park  
Sec. 101. Findings. 
Sec. 102. Establishment of White Sands National Park. 
TITLE II—Modification of Boundaries of White Sands National Park and White Sands Missile Range 
Sec. 201. Transfers of administrative jurisdiction. 
Sec. 202. Boundary modifications. 
Sec. 203. Administration. 
2.DefinitionsIn this Act: (1)MapThe term Map means the map entitled White Sands National Park Proposed Boundary Revision & Transfer of Lands Between National Park Service & Department of the Army, numbered 142/136,271, and dated February 14, 2017. 
(2)Military munitionsThe term military munitions has the meaning given the term in section 101(e) of title 10, United States Code.  (3)Missile rangeThe term missile range means the White Sands Missile Range, New Mexico, administered by the Secretary of the Army. 
(4)MonumentThe term Monument means the White Sands National Monument, New Mexico, established by Presidential Proclamation No. 2025 (54 U.S.C. 320301 note), dated January 18, 1933, and administered by the Secretary.  (5)Munitions debrisThe term munitions debris has the meaning given the term in volume 8 of the Department of Defense Manual Number 6055.09–M entitled DoD Ammunitions and Explosives Safety Standards and dated February 29, 2008 (as in effect on the date of enactment of this Act). 
(6)ParkThe term Park means the White Sands National Park established by section 102(a).  (7)Public Land OrderThe term Public Land Order means Public Land Order 833, dated May 21, 1952 (17 Fed. Reg. 4822). 
(8)SecretaryThe term Secretary means the Secretary of the Interior.  (9)StateThe term State means the State of New Mexico. 
IWhite Sands National Park  
101.FindingsCongress finds that— (1)White Sands National Monument was established on January 18, 1933, by President Herbert Hoover under chapter 3203 of title 54, United States Code (commonly known as the Antiquities Act of 1906); 
(2)President Hoover proclaimed that the Monument was established for the preservation of the white sands and additional features of scenic, scientific, and educational interest;  (3)the Monument was expanded by Presidents Roosevelt, Eisenhower, Carter, and Clinton in 1934, 1942, 1953, 1978, and 1996, respectively; 
(4)the Monument contains a substantially more diverse set of nationally significant historical, archaeological, scientific, and natural resources than were known of at the time the Monument was established, including a number of recent discoveries;  (5)the Monument is recognized as a major unit of the National Park System with extraordinary values enjoyed by more visitors each year since 1995 than any other unit in the State; 
(6)the Monument contributes significantly to the local economy by attracting tourists; and  (7)designation of the Monument as a national park would increase public recognition of the diverse array of nationally significant resources at the Monument and visitation to the unit. 
102.Establishment of White Sands National Park 
(a)EstablishmentTo protect, preserve, and restore its scenic, scientific, educational, natural, geological, historical, cultural, archaeological, paleontological, hydrological, fish, wildlife, and recreational values and to enhance visitor experiences, there is established in the State the White Sands National Park as a unit of the National Park System.  (b)Abolishment of White Sands National Monument (1)AbolishmentDue to the establishment of the Park, the Monument is abolished. 
(2)IncorporationThe land and interests in land that comprise the Monument are incorporated in, and shall be considered to be part of, the Park.  (c)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the White Sands National Monument shall be considered to be a reference to the White Sands National Park. 
(d)Availability of FundsAny funds available for the Monument shall be available for the Park.  (e)AdministrationThe Secretary shall administer the Park in accordance with— 
(1)this title; and  (2)the laws generally applicable to units of the National Park System, including section 100101(a), chapter 1003, sections 100751(a), 100752, 100753, and 102101, and chapter 3201 of title 54, United States Code. 
(f)World Heritage List nomination 
(1)County concurrenceThe Secretary shall not submit a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization unless each county in which the Park is located concurs in the nomination.  (2)Army notificationBefore submitting a nomination for the Park to be included on the World Heritage List of the United Nations Educational, Scientific and Cultural Organization, the Secretary shall notify the Secretary of the Army of the intent of the Secretary to nominate the Park. 
(g)EffectNothing in this section affects— (1)valid existing rights (including water rights); 
(2)permits or contracts issued by the Monument;  (3)existing agreements, including agreements with the Department of Defense; 
(4)the jurisdiction of the Department of Defense regarding the restricted airspace above the Park; or  (5)the airshed classification of the Park under the Clean Air Act (42 U.S.C. 7401 et seq.). 
IIModification of boundaries of White Sands National Park and White Sands Missile Range 
201.Transfers of administrative jurisdiction 
(a)Transfer of administrative jurisdiction to the Secretary 
(1)In generalAdministrative jurisdiction over the land described in paragraph (2) is transferred from the Secretary of the Army to the Secretary.  (2)Description of landThe land referred to in paragraph (1) is— 
(A)the approximately 2,826 acres of land identified as To NPS, lands inside current boundary on the Map; and  (B)the approximately 5,766 acres of land identified as To NPS, new additions on the Map. 
(b)Transfer of administrative jurisdiction to the Secretary of the Army 
(1)In generalAdministrative jurisdiction over the land described in paragraph (2) is transferred from the Secretary to the Secretary of the Army.  (2)Description of landThe land referred to in paragraph (1) is the approximately 3,737 acres of land identified as To DOA on the Map. 
202.Boundary modifications 
(a)Park 
(1)In generalThe boundary of the Park is revised to reflect the boundary depicted on the Map.  (2)Map (A)In generalThe Secretary, in coordination with the Secretary of the Army, shall prepare and keep on file for public inspection in the appropriate office of the Secretary a map and a legal description of the revised boundary of the Park. 
(B)EffectThe map and legal description under subparagraph (A) shall have the same force and effect as if included in this Act, except that the Secretary may correct clerical and typographical errors in the map and legal description.  (3)Boundary surveyAs soon as practicable after the date of the establishment of the Park and subject to the availability of funds, the Secretary shall complete an official boundary survey of the Park. 
(b)Missile range 
(1)In generalThe boundary of the missile range and the Public Land Order are modified to exclude the land transferred to the Secretary under section 201(a) and to include the land transferred to the Secretary of the Army under section 201(b).  (2)MapThe Secretary shall prepare a map and legal description depicting the revised boundary of the missile range. 
(c)Conforming amendmentSection 2854 of Public Law 104–201 (54 U.S.C. 320301 note) is repealed.  203.Administration (a)ParkThe Secretary shall administer the land transferred under section 201(a) in accordance with laws (including regulations) applicable to the Park. 
(b)Missile rangeSubject to subsection (c), the Secretary of the Army shall administer the land transferred to the Secretary of the Army under section 201(b) as part of the missile range.  (c)Infrastructure; resource management (1)Range Road 7 (A)Infrastructure managementTo the maximum extent practicable, in planning, constructing, and managing infrastructure on the land described in subparagraph (C), the Secretary of the Army shall apply low-impact development techniques and strategies to prevent impacts within the missile range and the Park from stormwater runoff from the land described in that subparagraph. 
(B)Resource managementThe Secretary of the Army shall— (i)manage the land described in subparagraph (C) in a manner consistent with the protection of natural and cultural resources within the missile range and the Park and in accordance with section 101(a)(1)(B) of the Sikes Act (16 U.S.C. 670a(a)(1)(B)), division A of subtitle III of title 54, United States Code, and the Native American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and 
(ii)include the land described in subparagraph (C) in the integrated natural and cultural resource management plan for the missile range.  (C)Description of landThe land referred to in subparagraphs (A) and (B) is the land that is transferred to the administrative jurisdiction of the Secretary of the Army under section 201(b) and located in the area east of Range Road 7 in— 
(i)T. 17 S., R. 5 E., sec. 31;  (ii)T. 18 S., R. 5 E.; and 
(iii)T. 19 S., R. 5 E., sec. 5.  (2)Fence (A)In generalThe Secretary of the Army shall continue to allow the Secretary to maintain the fence shown on the Map until such time as the Secretary determines that the fence is unnecessary for the management of the Park. 
(B)RemovalIf the Secretary determines that the fence is unnecessary for the management of the Park under subparagraph (A), the Secretary shall promptly remove the fence at the expense of the Department of the Interior.  (d)ResearchThe Secretary of the Army and the Secretary may enter into an agreement to allow the Secretary to conduct certain research in the area identified as Cooperative Use Research Area on the Map. 
(e)Military munitions and munitions debris 
(1)Response actionWith respect to any Federal liability, the Secretary of the Army shall remain responsible for any response action addressing military munitions or munitions debris on the land transferred under section 201(a) to the same extent as on the day before the date of enactment of this Act.  (2)Investigation of military munitions and munitions debris (A)In generalThe Secretary may request that the Secretary of the Army conduct one or more investigations of military munitions or munitions debris on any land transferred under section 201(a). 
(B)AccessThe Secretary shall give access to the Secretary of the Army to the land covered by a request under subparagraph (A) for the purposes of conducting the one or more investigations under that subparagraph.  (C)LimitationAn investigation conducted under this paragraph shall be subject to available appropriations. 
(3)Applicable lawAny activities undertaken under this subsection shall be carried out in accordance with— (A)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); 
(B)the purposes for which the Park was established; and  (C)any other applicable law. 

